— In a negligence action to recover damages for the destruction of property by fire, plaintiff appeals from so much of an order of the Supreme Court, Westchester County, entered July 2, 1975, as, upon reargument, adhered to that portion of a prior order of the said court, entered April 28, 1975, which directed that the examination before trial by defendant Victor J. Mazzacone, Inc., of a plaintiff who commenced a separate negligence action against the defendants herein be conducted concomitantly with the examination before trial of defendant Balassone Brothers, Inc., to be conducted by the plaintiff herein. Order affirmed insofar as appealed from, with $50 costs and disbursements to defendants jointly. In view of the unusual circumstances of this case, Special Term, in granting the relief under review, did not abuse its discretion. Gulotta, P. J., Rabin, Hopkins, Latham and jyiargett, JJ., concur.